DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 16, 2022 has been entered. Claims 1-9 remain pending in the application.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 8-9) about rejections of claims 5, 6, and 9 under 35 U.S.C. 112(b), Examiner withdraws the rejection after the amendment.

Applicant’s argument (REMARKS pages 9-12) about claims 1 and 7 after the amendment is moot based on the new ground rejections.

Claim Objections
Claim 2 objected to because of the following informalities: “a position of the object present above the vehicle in the travelling direction is higher” in lines 8-9 and “the position of the object present above the vehicle in the travelling direction is less than the reference height” in lines 12-13 are in one dimension. “two-dimensional domain of the relative distance and the traveling velocity” in lines 11 and 14-15 determines a surface instead of a curve because curve is for one dimensional distance parameter versus one dimensional velocity parameter. Appropriate correction is required.

Claims 4 and 8 objected to because of typographical error: “…… the object, is different ……” in lines 5 and 6, respectively. It appears that “,” should not be there. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations: 1) “a two-dimensional domain of the relative distance and the traveling velocity” in lines 3-4. It is not clear that the “two-dimensional domain” is distance versus velocity or each of distance and velocity is a two-dimension vector (azimuth and elevation). Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the relative distance and the traveling velocity including azimuth and elevation information”. 2) “a position of the object present above the vehicle in the travelling direction is higher” in lines 8-9 and “the position of the object present above the vehicle in the travelling direction is less than the reference height” in lines 12-13 are in one dimension. “two-dimensional domain of the relative distance and the traveling velocity” in lines 11 and 14-15 determines a surface instead of a curve because curve is for one dimensional distance parameter versus one dimensional velocity parameter. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the limitation “two-dimensional domain of the relative distance and the traveling velocity” is being interpreted as “the relative distance and the traveling velocity”. Appropriate clarifications are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (U.S. Patent No. 2011/0074622, hereafter Shibata) in view of Nakanishi (U.S. Patent No. 7924215, hereafter Nakanishi) and Grimes et al. (D. M. Grimes and T. O. Jones, "Automotive radar: A brief review," in Proceedings of the IEEE, vol. 62, no. 6, pp. 804-822, June 1974, doi: 10.1109/PROC.1974.9520, hereafter Grimes).
Regarding claim 1, Shibata discloses that a radar signal processing device ([0018] lines 2-3, radar, signal processing apparatus) comprising: processing circuitry ([0018] line 3, signal processing apparatus) performing a process to: 
generate a frequency range (FR) map in which a relative distance and a relative velocity between a vehicle and an object are associated with a signal level of a reception signal by performing Fourier transform on the reception signal of a radio wave transmitted to a vicinity of the vehicle and reflected by the object {[0054] lines 1-3(FFT, beat signal for FR map), 7-8 (relative, distance, speed, angle, object, vehicle); [0051] lines 15-16, reflected, object; [0012] lines 3-4, vicinity, front, rear}; 
detect a peak of a signal intensity level on a basis of the FR map ([0054] lines 1-5, FFT, beat signal, detect, peak signal, exceed, threshold; [0058] lines 3-4, intensity, peak signal);
detect an azimuth of the object on a basis of detection information of the peak of the signal intensity level ([0054] lines 6-8, with respect to, peak signal, angle between vehicle and object);
determine whether the object is present at a position in a travelling direction of the vehicle on a basis of detection information of the azimuth ([0033] lines 7-8, angle of object; [0066] lines 4-5, same direction as the vehicle); and
However, Shibata does not explicitly disclose determination of collision. In the same field of endeavor, Nakanishi discloses that
determine (col.10 lines 26-27 output collision avoidance data) that the vehicle collides with the object determined to be present at the position in the travelling direction of the vehicle, based on curve data indicating a correspondence relationship between a traveling velocity of the vehicle and a relative distance between the vehicle and the object present at a position away in a direction perpendicular to the travelling direction of theAppln. No.: Entry into National Stage of PCT/JP2017/045140 vehicle [col.5 lines 6-11, moving velocity, mobile, higher than, threshold (for getting peak), azimuth; Figs.5-6, away in a direction perpendicular to the travelling direction; Eqs.(1) and (7) for relationship, a curve], when an amount of variation in a Doppler velocity component [Eq.(1) for Doppler velocity component; Eq.(7) for variation] of the vehicle with respect to the object present at the position away in the direction perpendicular to the travelling direction of the vehicle has reached a first reference value [col.10 lines 22-28, closest approach time, distance, within a predetermined threshold value(for the first reference value)], and when the vehicle has traveled to a distance corresponding to the first reference value (col. 10 lines 31-32, distance, collision information, provide).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata with the teachings of Nakanishi to determine collision based on information of relative distance, relative speed, as well as azimuth angle. Doing so would provide a distance of closest approach with high accuracy so as to avoid collision accurately because angle information is considered in the position relationship in addition to distance and speed, which is commonly used, as recognized by Nakanishi (col.2 lines 66-67; col.3 lines 1-8).
However, Shibata and Nakanishi do not explicitly disclose change of distance with respect to Doppler velocity. In the same field of endeavor, Grimes discloses that
wherein the first reference value is a resolution value of a Doppler velocity of the vehicle with respect to the object [page 810 lines 7-14 from bottom on right (Doppler, exceed a threshold, counted over, preestablished interval) for resolution], and 
the distance corresponding to the first reference value becomes longer as the resolution of the Doppler velocity is higher, or a position of the object present above the vehicle in the travelling direction becomes higher [page 809 Eq.(7), larger Δf corresponds to larger δR].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shibata and Nakanishi with the teachings of Grimes to consider relationship between frequency change and its corresponding distance. Doing so would provide a proper design for automotive radar because residual range error needs to be considered in modulation, as recognized by Grimes (page 809 line 11 from bottom on left).

Regarding claim 2, which depends on claim 1, Shibata does not explicitly disclose determination of collision. In the same field of endeavor, Nakanishi discloses that in the radar signal processing device,
wherein the curve data indicates the correspondence relationship between the traveling velocity of the vehicle and the relative distance between the vehicle and the object {Eq.(1)}, in a two- dimensional domain of the relative distance and the traveling velocity {col.5 lines 54-59, azimuth angle, height, object angle}, 
wherein a position of the object present above the vehicle in the travelling direction is higher than a reference height when the traveling velocity of the vehicle and the relative distance between the vehicle and the object belong to a region under the curve data in the two-dimensional domain of the relative distance and the traveling velocity {Eq.(11), calculate height, which is a function of velocity and distance}, and 
the position of the object present above the vehicle in the travelling direction is less than the reference height when the traveling velocity of the vehicle and the relative distance between the vehicle and the object belong to a region above the curve data in the two-dimensional domain of the relative distance and the traveling velocity {Eq.(11), calculate height, which is a function of velocity and distance }, and 3 
the processor determines the vehicle collides with the object when the traveling velocity of the vehicle and the relative distance between the vehicle and the object belong to the region above the curve data in the two-dimensional domain of the relative distance and the traveling velocity {col.6 lines 39-49, collision determining means, (A), (b), (C); col.10 lines 26-27 output collision avoidance data; col.15, lines 22-25, distance, smaller than, pre-defined value, height, smaller than, pre-defined value; Eq.(11) calculate height, where curve based}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shibata and Grimes with the teachings of Nakanishi to determine collision based on information of relative distance, relative speed, elevation, as well as azimuth angle. Doing so would provide a distance of closest approach with high accuracy and exclude detected static object (e.g. traffic sign, traffic light, etc.)  so as to avoid collision accurately because angle information is considered in the position relationship in addition to distance and speed, which is commonly used, as recognized by Nakanishi (col.2 lines 66-67; col.3 lines 1-8; col.15, lines 28-31, traffic sign, traffic light, crossover, not considered as, obstacle).

Regarding claim 3, which depends on claim 1, Shibata does not explicitly disclose determination of collision. In the same field of endeavor, Nakanishi discloses that in the radar signal processing device, th
determines that the vehicle does not collide with the object when the amount of variation in the Doppler velocity component has reached the first reference value and the vehicle has not travelled to the distance corresponding to the first reference value [Eq.(7), closest approach from variation; col.10 lines 42-43, closest approach, within 3m (larger than 1m, see lines 32-33 for collision information), warning], and 
determines that the vehicle collides with the object when the amount of variation in the Doppler velocity component has not reached the first reference value and the vehicle has travelled to the distance corresponding to the first reference value [Eq.(7), closest approach from variation; col.10 lines 22-28(distance, within predetermined threshold, collision avoidance data), 32-33 (closest approach, within 1m, collision information)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shibata and Grimes with the teachings of Nakanishi to determine collision based on information of relative distance, relative speed, as well as azimuth angle. Doing so would provide a distance of closest approach with high accuracy so as to avoid collision accurately because angle information is considered in the position relationship in addition to distance and speed, which is commonly used, as recognized by Nakanishi (col.2 lines 66-67; col.3 lines 1-8).


Regarding claim 6, Shibata discloses that a radar device ([0018] line 2, radar apparatus) comprising the radar signal processing device (see rejection of claim 1) according to claim 1, wherein the radar device further comprises: 
an inputter to receive a radio wave transmitted to a vicinity of a vehicle and reflected by an object ([0018] lines 4-5, receive, transmitted wave, reflected; [0012] lines 3-4, vicinity); 
an AD converter to convert a reception signal received by the inputter into a digital signal (Fig.2; [0036] lines 4-5, analog, digital);
7PRELIMINARY AMENDMENTAttorney Docket No.: Q254552wherein whether the vehicle collides with the object is determined by inputting the reception signal converted into the digital signal by the AD converter (Fig.2 from item 18 to item 11; [0036] lines 1-2, signal processing unit; [0034] lines 5-6, preventing collision; [0035] lines 2-3 object detection); and 
an outputter to output a determination result by the radar signal processing device (Fig.2 item 11 to items 3 and 19, item 11 has output terminals; [0033] line 4, control unit; [0036] line 5, motor driving circuit).


Regarding claim 7, Shibata discloses that a radar signal processing method ([0018] lines 2-3, radar, signal processing; [0020] lines 2-3, signal processing method) comprising: 
generating a frequency range (FR) map in which a relative distance and a relative velocity between a vehicle and an object are associated with a signal intensity level of a reception signal by performing Fourier transform on the reception signal of a radio wave transmitted to a vicinity of the vehicle and reflected by the object {[0054] lines 1-3(FFT, beat signal for FR map), 7-8 (relative, distance, speed, angle, object, vehicle); [0051] lines 15-16, reflected, object; [0012] lines 3-4, vicinity, front, rear}; 
detecting a peak of a signal intensity level on a basis of the FR map ([0054] lines 1-5, FFT, beat signal, detect, peak signal, exceed, threshold; [0058] lines 3-4, intensity, peak signal); 
detecting an azimuth of the object on a basis of detection information of the peak of the signal intensity level ([0054] lines 6-8, with respect to, peak signal, angle between vehicle and object); 
determining whether the object is present at a position in a travelling direction of the vehicle on a basis of detection information of the azimuth ([0033] lines 7-8, angle of object; [0066] lines 4-5, same direction as the vehicle); 
However, Shibata does not explicitly disclose determination of collision. In the same field of endeavor, Nakanishi discloses that
determining (col.10 lines 26-27 output collision avoidance data) that the vehicle collides with the object determined to be present at the position in the travelling direction of the vehicle, based  on curve data indicating a correspondence relationship between a traveling velocity of the vehicle and a relative distance between the vehicle and the object present at a position away in a direction perpendicular to the travelling direction of the 8PRELIMINARY AMENDMENTAttorney Docket No.: Q254552vehicle [col.5 lines 6-11, moving velocity, mobile, higher than, threshold (for getting peak), azimuth; Figs.5-6, away in a direction perpendicular to the travelling direction; Eqs.(1) and (7) for relationship, a curve], when an amount of variation in a Doppler velocity component [Eq.(1) for Doppler velocity component; Eq.(7) for variation] of the vehicle with respect to the object present at the position away in the direction perpendicular to the travelling direction of the vehicle has reached a first reference value [col.10 lines 22-28, closest approach time, distance, within a predetermined threshold value(for the first reference value)], and when the vehicle has traveled to a distance corresponding to the first reference value (col. 10 lines 31-32, distance, collision information, provide).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata with the teachings of Nakanishi to determine collision based on information of relative distance, relative speed, as well as azimuth angle. Doing so would provide a distance of closest approach with high accuracy so as to avoid collision accurately because angle information is considered in the position relationship in addition to distance and speed, which is commonly used, as recognized by Nakanishi (col.2 lines 66-67; col.3 lines 1-8).
However, Shibata and Nakanishi do not explicitly disclose change of distance with respect to Doppler velocity. In the same field of endeavor, Grimes discloses that
wherein the first reference value is a resolution value of a Doppler velocity of the vehicle with respect to the object [page 810 lines 7-14 from bottom on right (Doppler, exceed a threshold, counted over, preestablished interval) for resolution], and 
the distance corresponding to the first reference value becomes longer as the resolution of the Doppler velocity is higher, or a position of the object present above the vehicle in the travelling direction becomes higher [page 809 Eq.(7), larger Δf corresponds to larger δR].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shibata and Nakanishi with the teachings of Grimes to consider relationship between frequency change and its corresponding distance. Doing so would provide a proper design for automotive radar because residual range error needs to be considered in modulation, as recognized by Grimes (page 809 line 11 from bottom on left).



Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, Nakanishi, and Grimes as applied in claims 1 and 7, respectively, above, and further in view of Yoshizawa (U.S. Patent No. 8068134, hereafter Yoshizawa).
Regarding claim 4, which depends on claim 1, Shibata and Grimes do not explicitly disclose determination of collision. Nakanishi does not explicitly disclose considering neighboring objects around the considered object in determination of collision. In the same field of endeavor, Yoshizawa discloses that in the radar signal processing device, 
th
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shibata, Nakanishi, and Grimes with the teachings of Yoshizawa to consider neighboring objects around the considered object in determination of collision. Doing so would provide an accurate collision prediction according to variation of various traffic environments because more objects are considered, as recognized by Yoshizawa (col.1 lines 66-67).

Regarding claim 5, which depends on claims 1 and 4, in a case where the travelling velocity of the vehicle is lower than a reference velocity (enough to stop immediately) and a difference between the relative velocity between the vehicle and the object and the Doppler velocity component is smaller than a threshold value (This is the case that the object is right in front the vehicle or is parallel with the vehicle on side area and the vehicle is in status of starting or stopping), 
determine that the vehicle collides with the object when the amount of variation in the relative distance between the vehicle and the object over time is a monotonous decrease and the amount of the decrease in the relative distance is greater than or equal to a second reference value (It is obvious to have high collision possibility when the distance between the vehicle and the object continuously decrease with a rapid pace, which can set a desired threshold, because the distance will rapidly reduce to zero and cause collision, which is a predictable solution), and 
determine that the vehicle does not collide with the object when the amount of variation in the relative distance is not a monotonous decrease or the amount of the decrease in the relative distance is less than the second reference value (It is obvious to have low collision possibility when the distance between the vehicle and the object fluctuates or decrease with a slow pace because the distance will reduce slowly and may not cause collision, which is a predictable solution).


Regarding claim 8, which depends on claim 7, Shibata and Grimes do not explicitly disclose determination of collision. Nakanishi does not explicitly disclose considering neighboring objects around the considered object in determination of collision. In the same field of endeavor, Yoshizawa discloses that the radar signal processing method further comprising:
determining whether the vehicle collides with the object present at the position away in the direction perpendicular to the travelling direction of the vehicle when a relative velocity between the vehicle and a nearby object present around the vehicle other than the object, is different from the Doppler velocity component [col.4 lines 35-41, compare, variation (for “difference”), relationship between the direction and intensity peak (for “Doppler velocity component”), a number of peak (for “an object other than the object”)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shibata, Nakanishi, and Grimes with the teachings of Yoshizawa to consider neighboring objects around the considered object in determination of collision. Doing so would provide an accurate collision prediction according to variation of various traffic environments because more objects are considered, as recognized by Yoshizawa (col.1 lines 66-67).

Regarding claim 9, which depends on claims 7-8, in a case where the travelling velocity of the vehicle is lower than a reference velocity (enough to stop immediately), and a difference between the relative velocity between the vehicle and the object and the Doppler velocity component is smaller than a threshold value (This is the case that the object is right in front the vehicle or is parallel with the vehicle on side area and the vehicle is in status of starting or stopping), 
determining that the vehicle collides with the object when the amount of variation in the relative distance between the vehicle and the object over time is a monotonous decrease and the amount of the decrease in the relative distance is greater than or equal to a second reference value (It is obvious to have high collision possibility when the distance between the vehicle and the object continuously decrease with a rapid pace, which can set a desired threshold, because the distance will rapidly reduce to zero and cause collision, which is a predictable solution), and 
determining that the vehicle does not collide with the object when the amount of variation in the 9PRELIMINARY AMENDMENTAttorney Docket No.: Q254552 Appln. No.: Entry into National Stage of PCT/JP2017/045140 relative distance between the vehicle and the object is not a monotonous decrease or the amount of the decrease in the relative distance is less than the second reference value (It is obvious to have low collision possibility when the distance between the vehicle and the object fluctuates or decrease with a slow pace because the distance will reduce slowly and may not cause collision, which is a predictable solution).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648